Per Curiam, Sharkey, C. J.
We are compelled to dismiss this case because the record does not show a judgment, or that any judgment was rendered on the verdict of the jury. But if this defect could be obviated, there is still nothing in the record which could avail the plaintiff in error! The action was on a note, and a plea of non assumpsit. The bill of exceptions shows, that the defendants relied on a failure of consideration. In support of their defence, they introduced a bond to make title, in order to prove that the note was given for land. They also offered the certificate of the register to prove, that the land *173was entered by another person, but neither the bond, nor the certificate are set out in the bill of exceptions, and both were material to enable the court to judge of the nature of the contract. The bill of exceptions is also defective in not showing when the exceptions were taken.
Let the cause be dismissed.